McCulloch, C. J., and Hart, J., (dissenting). The parties themselves, in presenting the case here, have treated the allegations of the complaint as being no broader than the language of the contract itself, except that the complaint undertakes to define what is meant by the term “furnishing trade.” There can be no doubt that the rules of evidence permit the introduction of parol testimony to explain trade or commercial terms or terms which have a fixed meaning. That, however, is not the real question in this case, for, in our judgment, when the evidence is admitted explaining what the term “furnishing trade” means, the contract still falls far short of being sufficiently certain to be enforceable. The language of the contract does not sufficiently specify either the quantity or price of the goods to be sold, nor does it afford any basis for ascertaining the amount to be furnished under the contract. The language of the contract amounts only to an undertaking on the part of appellee to buy all of his goods during the year 1912 from appellant. He does not agree to purchase any particular quantity of goods nor a quantity sufficient to serve any use specified in the contract. Now, it is elemental in the law of contracts that one is not enforceable which does not with certainty describe the subject-matter or fix some basis upon which the scope of the subject-matter can be ascertained. The rule is stated in one of the encyclopedias as follows: “In order to constitute a valid verbal or written contract, the subject-matter of the agreement must be expressed by the parties in such terms that it can be ascertained to a reasonable degree of certainty.” 7 Am. & Eng. Enc. Law, p. 116. Mr. Elliott, in his Commentaries on the Law of Contracts (vol. 1, § 180), after stating the rule with reference to aiding, by parol testimony, the language of a contract, says: “However, where the amount to be furnished is not governed by the needs <of a particular business or undertaking and the determining factor is altogether uncertain, as where the purchaser is not bound to take any of the thing bargained for or is free to demand, in many instances, an unlimited amount should he desire it, the agreement is too indefinite to be upheld.” He cites authorities in support of this doctrine, among which may be consulted with profit the following: Price v. Weisner, 83 Kan. 343, 111 Pac. 439, 31 L. R. A. (N. S.) 927; Price v. Atkinson, 117 Mo. App. 52, 94 S. W. 816; Wheaton v. Cadillac Automobile Co., 143 Mich. 21; Price v. Stipek, 39 Mont. 426, 104 Pac. 195; City of Fort Scott v. Eads Brokerage Co., 117 Fed. 51; Blakistone v. German Bank, 87 Md. 302, 39 Atl. 855. Judge Sanborn, in delivering the opinion in the Federal case cited above, said: “A contract for the future delivery -of personal property is void for want of consideration and mutuality if the quantity to be delivered is conditioned by the will, wish or want of one of the parties.” We find in this contract nothing more than an undertaking on the part of the appellee to purchase all of his goods during the specified year from appellant — not any specified quantity nor at any price mentioned, but merely such quantity as he might desire to purchase at a price thereafter to be agreed upon; and when the test laid down in the authorities quoted from is applied, the contract is too vague and indefinite to be enforceable. The fact that appellee afterward purchased a certain quantity of goods from another dealer has no force in determining his liability upon the contract with appellant. The question is not- how much he did purchase, but what he obligated himself to purchase from appellant. The case was, in our judgment, correctly determined - by the circuit judge on demurrer, and we think the case should be affirmed.